DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Terminal Disclaimer
2.          The terminal disclaimer filed on 9/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,171,682 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.          Claims 1-20 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: 
            Regarding Claim 1, Lu discloses a method, comprising: 
     obtaining a plan code for a communication device connecting to a radio access network (RAN) (Lu: [0027] and [0029-30] with Figure 2 – corresponds to an MTC device having a plurality of usage types, wherein the MTC device connects a plurality of Internet of Things (IoT) devices to a RAN.); 
     associating, based on the plan code, the communication device with a RAN-usage-based plan (Lu: [0027] and [0029-0030] with Figure 2 – system is operable to correspond the usage type with a subscription profile. See also [0038] – describing RAN connectivity based on subscription profile.); and 
     reporting, after the associating, a tracking instance of RAN usage by the communication device (Lu: [0036-0038] and [0041] – interpreted to correspond to a 
            However, Lu does not expressly teach or disclose monitoring the tracking instance against a control parameter for the RAN usage-based plan associated with the plan code, and determining that the tracking instance exceeds the control parameter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 21, 2021